TBS INTERNATIONAL PLC & SUBSIDIARIES                   EXHIBIT 10.17


TBS INTERNATIONAL PLC
AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN
 
FORM OF RESTRICTED SHARE AWARD AGREEMENT
 
RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) dated as of [DATE] (the
“Issue Date”) between TBS INTERNATIONAL PLC (the “Company”), and [PARTICIPANT]
(the “Participant”).
 
WHEREAS, pursuant to the Amended and Restated 2005 Equity Incentive Plan (the
“Plan”), the Committee designated under the Plan desires to issue to the
Participant an award of restricted shares of Class A Ordinary Shares, par value
U.S. $0.01 per share, of the Company (the “Restricted Shares”); and
 
WHEREAS, the Participant desires to accept such restricted share award subject
to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements contained herein, the Company and the Participant, intending to be
legally bound, hereby agree as follows:
 
1. Definitions.  Defined terms in the Plan shall have the same meaning in this
Agreement, except where the context otherwise requires.
 
2. Issue of Restricted Shares.  On the Issue Date, the Company hereby issues to
the Participant an Award of _____ Restricted Shares (the “Award”) in accordance
with Section 9 of the Plan and subject to the conditions set forth in this
Agreement and the Plan (as amended from time to time).  The Award represents the
right to receive and retain up to the number of shares set forth in the
preceding sentence (as adjusted from time to time pursuant to Section 16(a) of
the Plan) subject to the fulfillment of the vesting conditions set forth in this
Agreement.  By accepting the Award, the Participant irrevocably agrees on behalf
of the Participant and the Participant’s successors and permitted assigns to all
of the terms and conditions of the Award as set forth in or pursuant to this
Agreement and the Plan (as such Plan may be amended from time to time).
 
3. Vesting.  Subject to the Participant’s continuous service with the Company,
the Participant’s rights in and to the Restricted Shares subject to the Award
shall vest in full on the date of the Company’s _____ Annual General Meeting of
Shareholders.  If the Participant’s service with the Company ceases for any
reason before such date, then the Participant’s rights in and to any unvested
Restricted Shares will forfeit to the Company immediately and without further
notice.
 
4. Issuance of Certificates; Status of Participant.
 
(a) Share certificates representing the Restricted Shares may be issued by the
Company in the name of the Participant and held in escrow by the Company until
the Restricted Shares vest, or the Company may hold non-certificated shares in
the name of the Participant until the Restricted Shares vest.
 
(b) From and after the Issue Date, the Participant will be recorded as a
shareholder of the Company with respect to the Restricted Shares subject to the
Award (whether vested or unvested) and shall have voting rights with respect to
such Restricted Shares in accordance with the Company’s Articles of Association
unless and until any such Restricted Shares are forfeited or transferred back to
the Company.
 
5. Forfeiture; Right of Repurchase Provisions.  Nothing in this Agreement will
limit the Company’s rights pursuant to Section 15 or Section 9 of the Plan.
 
6. Dividends.  From and after the Issue Date and unless and until the Restricted
Shares are forfeited or otherwise repurchased by the Company, the Participant
will be entitled to receive all dividends and other distributions paid with
respect to the Restricted Shares subject to this Award; provided however that
any Restricted Shares or other securities of the Company received by a
Participant as a result of a share distribution or as a share dividend or bonus
issue with respect to the Restricted Shares awarded hereunder shall be subject
to the same restrictions as such Restricted Shares.
 
7. Withholding and Disposition of Restricted Shares.
 
(a) Generally.  The Participant is liable and responsible for all taxes owed in
connection with the Award, regardless of any action the Company takes with
respect to any tax withholding obligations that arise in connection with the
Award.  The Company does not make any representation or undertaking regarding
the treatment of any tax withholding in connection with the issuance or vesting
of the Award or the subsequent withholding and/or sale of Restricted Shares
issuable pursuant to the Award.  The Company does not commit and is under no
obligation to structure the Award to reduce or eliminate Participant’s tax
liability.
 
(b) Payment of Withholding Taxes.  Prior to any event in connection with the
Award (e.g., issue/vesting of the Award) that the Company determines may result
in any domestic or foreign tax withholding obligation, whether national,
federal, state or local, including any social tax obligation (the “Tax
Withholding Obligation”), the amount of the Tax Withholding Obligation shall be
satisfied as set forth in this Paragraph 7(b) and the Participant agrees to the
provisions of this Paragraph 7(b) as a condition of receiving any financial
benefit or gain from the Award.
 
(i) By Tendering Shares.  Unless the Participant elects to satisfy the Tax
Withholding Obligation by an alternative means in accordance with Paragraph
7(b)(ii), Participant’s receipt of this Award and/or any financial benefit or
gain from this Award constitutes Participant’s instruction and authorization, at
or about the time the Award vests, for the Company to use Net Settlement and to
tender to the Company for repurchase for nil consideration pursuant to Section
41(1) of the Companies (Amendment) Act 1983 the number of Restricted Shares from
those Restricted Shares then vesting that the Company determines is sufficient
to satisfy the Participant’s Tax Withholding Obligation (with any fractional
share resulting from Net Settlement being rounded down to the nearest whole
number) (the “Tendered Shares”).  The Participant renounces all rights to
Tendered Shares and agrees that the Company may dispose of the Tendered Shares
pursuant to Section 43(3) of the Companies (Amendment) Act 1983 in such manner
and at such prices and times and to such other persons as it may determine
without any obligation to account to the Participant for the proceeds of such
issue and/or disposal.
 
(ii)           By Other Payment.  At any time not less than five (5) business
days before any Tax Withholding Obligation arises, the Participant may notify
the Company of Participant’s election to pay Participant’s Tax Withholding
Obligation.  In such case, the Participant shall satisfy his or her tax
withholding obligation by paying to the Company on such date as it shall specify
an amount that the Company determines is sufficient to satisfy the expected Tax
Withholding Obligation by (i) wire transfer to such account as the Company may
direct, (ii) delivery of a cashier’s check payable to the Company, Attn:
Compliance Officer, at the Company’s principal executive offices, or such other
address as the Company may from time to time direct, or (iii) such other means
as the Company may establish or permit.  Participant agrees and acknowledges
that prior to the date the Tax Withholding Obligation arises, the Company will
be required to estimate the amount of the Tax Withholding Obligation and
accordingly may require the amount paid to the Company under this Paragraph
7(b)(ii) to be more than the minimum amount that may actually be due and that,
if the Participant has not delivered payment of a sufficient amount to the
Company to satisfy the Tax Withholding Obligation (regardless of whether as a
result of the Company underestimating the required payment or Participant
failing to timely make the required payment), the additional Tax Withholding
Obligation amounts shall be satisfied in the manner specified in
Paragraph 7(b)(i).
 
8. Power of Attorney. To secure the Participant’s obligations under Paragraph 7,
the Participant hereby irrevocably appoints and authorizes the Chief Executive
Officer or Chief Financial Officer of the Company, severally, to be his true and
lawful attorney so that such attorney may act for the Participant and in the
Participant’s name to execute, sign, seal, deliver and complete any deed or
document or receive any notice or to take or do any decision, act, matter or
thing which shall, in the opinion of such attorney, be required to be executed,
signed, sealed, delivered, completed, taken or done in order to sell or
otherwise deal in the Tendered Shares.
 
9. Committee Authority.  Any question concerning the interpretation of this
Agreement or the Plan, any adjustments required to be made under this Agreement
or the Plan, and any controversy that may arise under this Agreement or the Plan
shall be determined by the Committee in its sole and absolute discretion.  All
decisions by the Committee shall be final and binding.
 
10. Application of the Plan.  The terms of this Agreement are governed by the
terms of the Plan, as it exists on the date hereof and as the Plan is amended
from time to time.  In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control,
except as expressly stated otherwise herein.  As used herein, the term “Section”
generally refers to provisions within the Plan, and the term “Paragraph” refers
to provisions of this Agreement.
 
11. No Right to Continued Employment.  Nothing in the Plan, in this Agreement or
any other instrument executed pursuant thereto or hereto shall confer upon the
Participant any right to continued employment with the Company or any of its
subsidiaries or affiliates, or interfere in any way with the right of the
Company or any of its subsidiaries to terminate the Participant’s employment or
other service relationship for any reason at any time.
 
12. Further Assurances.  Each party hereto shall cooperate with each other
party, shall do and perform or cause to be done and performed all further acts
and things, and shall execute and deliver all other agreements, certificates,
instruments, and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this Agreement and
the Plan.
 
13. Entire Agreement.  This Agreement and the Plan together set forth the entire
agreement and understanding between the parties as to the subject matter hereof
and supersede all prior oral and written and all contemporaneous or subsequent
oral discussions, agreements and understandings of any kind or nature.
 
14. Binding on Transferees.  The provisions of the Plan and this Agreement will
inure to the benefit of, and be binding on, the Company and its transferees and
assigns and the Participant and Participant’s executor, administrator and
permitted transferees and beneficiaries, whether or not any such person will
have become a party to this Agreement and agreed in writing to join herein and
be bound by the terms and conditions hereof.
 
15. Securities Law Compliance.  The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by Participant or other subsequent transfers by
Participant of any Restricted Shares issued as a result of or under this Award,
including without limitation (i) restrictions under an insider trading policy,
(ii) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the Award and/or the Shares underlying the Award and (iii) restrictions as to
the use of a specified brokerage firm or other agent for such resales or other
transfers.  Any sale of the Restricted Shares must also comply with other
applicable laws and regulations governing the sale of such shares.
 
16. Applicable Law.  The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of Delaware without giving effect to the conflicts of laws provisions thereof.
 
[signature page follows]




 
 

--------------------------------------------------------------------------------

 
 
The parties hereto have executed this Agreement as of the date first above
written.


[PARTICIPANT]
Name:
(printed)
TBS INTERNATIONAL PLC
By:
Name:
Title:

 